DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
The Election of Species Requirement mailed 05/15/2020 has been withdrawn in view of the Claim Amendments filed 12/15/2020.

Specification / Disclosure
The amendment filed 12/15/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claims 1, 4, 6, 23, the newly presented limitations directed to partially unbounded ranges for the melting point of PET and the degree of esterification; in claim 7, the newly presented limitation directed to the partially unbounded range for the amount of anti-blushing composition; etc.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 11-19, 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, as indicated in the objections to the Amendment filed 12/15/2020 under 35 U.S.C. 132(a).
 	The disclosure as originally filed provides support for PET/PBT films containing an anti-blushing composition containing a phosphorus-containing compound.  However, the disclosure as originally filed does not provide support for anti-blushing compositions which do not contain a phosphorus-containing compound as encompassed by claim 1, or as explicitly required in claim 7.
51 ºF for 90 minutes.  However, claim 1 requires a resistance to blushing after steam exposure at 260 ºF for 90 minutes.  While this represents a difference of only 9 ºF between the blushing resistance test used in the working Examples and the blushing resistance required in claim 1, it is unclear whether a PET/PBT film exhibiting blushing resistance after steam exposure at 251 ºF for 90 minutes will always or inherently exhibit blushing resistance after steam exposure at 260 ºF for 90 minutes.  Therefore, the disclosure as originally filed does not provide adequate for PET/PBT blend films which exhibit the presently recited combination of: the claimed ranges of melting points for PET; the claimed ranges of degree of esterification between the PET and PBT; and the claimed blush resistance after steam exposure at 260 ºF for 90 minutes.
 	The disclosure as originally filed provides support for PET/PBT blend films in which the melting point of the PET is 244.5 (as supported by U.S. Published Application 2020/0009835, paragraph 0084-0085) to 254.4 ºC (as supported by Example 6), wherein the films exhibit blushing resistance after steam exposure at 251 ºF for 90 minutes.  However, the disclosure as originally filed does not provide adequate support for PET/PBT blend films capable of exhibiting blushing resistance after steam exposure at 251 ºF (or at 260 ºF as recited in claim 1) for 90 minutes with PET melting points of greater than 241 ºC but less than 244.5 ºC, as encompassed by claim 1.  Similarly, the disclosure as originally filed fails to provide adequate support for PET/PBT blend films capable of exhibiting blushing resistance after steam exposure at 251 ºF (or at 260 ºF as recited in claim 1) for 90 minutes with PET melting points of greater than 254.4 ºC (as supported by Example 6) as encompassed by claims 1, 4, 6, 23.
51 ºF for 90 minutes.  However, the disclosure as originally filed does not provide adequate support for PET/PBT blend films capable of exhibiting blushing resistance after steam exposure at 251 ºF (or at 260 ºF as recited in claim 1) for 90 minutes with degrees of esterification of more than 4.68% but less than 6.47 mol% as encompassed by claim 1.  Similarly, the disclosure as originally filed fails to provide adequate support for PET/PBT blend films capable of exhibiting blushing resistance after steam exposure at 251 ºF (or at 260 ºF as recited in claim 1) for 90 minutes with degree of esterification which are less than 0.30 mol% (as supported by Example 6) as encompassed by claims 1, 4, 6, 23.
 	The disclosure as originally filed provides support for an anti-blushing composition content of 0.01-1 wt% (as supported by U.S. Published Application 2020/0009835, paragraph 0067).  However, the disclosure as originally filed does not provide adequate support for anti-blushing composition contents of greater than 1 wt% as encompassed by claim 2.

Claims 1-9, 11-19, 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for limited amounts of limited types of anti-blushing compositions comprising a phosphorus-containing compound, does not reasonably provide enablement for the entire recited compositional range of anti-blushing compositions in a PET/PBT blend film.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make PET/PBT blend films meeting the recited absence of blushing (claim 1) over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example:
• many of the claims do not contain any limitations on the type of anti-blushing composition; 


 
 	With respect to Wand factors (C) and (D), it is generally known in the art that: transesterification in PET/PBT blends can be suppressed using phosphorus-containing compounds, optionally in combination with crystallization nucleating agents, and the suppression of transesterification provides improved resistance to whitening after retorting, as evidenced by ITOH ET AL ‘442.
 	With respect to Wand factors (B) and (E), Applicant asserts that it is unexpected and surprising that “phosphonate or a mixture of phosphonate and phosphate or phosphate” allows for the least change in the melting point of PET and minimal transesterification in the PET/PBT blend films, which in turn provides unexpected improvements in blushing resistance.
	With respect to Wand factors (F) and (G), the disclosure as originally filed only discloses a limited range of PET/PBT blend films containing a limited range of amounts of a single type of anti-blushing composition (i.e., ULTRANOX 6262, whose composition is unspecified, but is presumably includes phosphorus-containing compounds).
	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the surprising and unexpected (i.e., unpredictable) effect of phosphonate and/or phosphate compounds on the melting point of PET in the PET/PBT blend films, and the degree of transesterification in the PET/PBT blend film, which in turn provides unexpectedly improved resistance to blushing under retorting conditions, it is the Examiner’s position that undue experimentation would be required to achieve the blushing resistance as recited in claim 1 using: 
(i) different types of anti-blushing compositions which are encompassed by the present claims, but are substantially different from those used in the working Examples in the specification -- for example: 



(b) compounds other than ULTRANOX 6262, whose composition is unspecified but presumably contains at least one phosphorus-containing compound; or 

(b) anti-blushing compositions which do not contain any phosphorus-containing compounds; etc.

and/or

(ii) different amounts of anti-blushing compositions which are encompassed by the present claims, but substantially different from those used in the working Examples (i.e., 0.1-0.5 wt%) or disclosed in the specification (i.e., 0.01-1 wt%).

 	The disclosure as originally filed only provides guidance for achieving blushing resistance after steam exposure at 260 ºF as recited in claim 1 (or at 251 ºF under the test criteria used in the specification) for 90 minutes using PET/PBT blends containing 0.1-0.5 wt% of ULTRANOX 6262.  It is noted that the composition of ULTRANOX 6262 is not identified in the disclosure as originally filed, is not identified in the MORITZ Declaration filed 10/03/2020, and is furthermore not readily identifiable from a superficial search on Google.  Therefore, it is unclear from the disclosure as originally filed (and the MORITZ Declaration) whether ULTRANOX 6262 contains phosphorus-containing compounds, or what types of phosphorus-containing compounds might be present in ULTRANOX 6262.  
Even assuming that ULTRANOX 6262 contains phosphate-type and/or phosphonate-type compounds, Applicant has not provided persuasive evidence that the recited blushing resistance (claim 1) is obtainable: (i) using amounts of phosphate and/or phosphonate compounds which are significantly different from the 0.1-0.5 wt% used in the working Examples in the specification (or the 0.01-1 wt% disclosed in the specification) as permitted by present claims 1-
	Additionally, the disclosure as originally filed fails to provide guidance as to obtaining blushing resistance after steam exposure at 260 ºF as recited in claim 1 (or at 251 ºF under the test criteria used in the specification) for 90 minutes without the use of ULTRANOX 6262.  The specification only provides information of the blushing resistance of Comparative Example and working Example 2, but fails to provide any information as to the blushing resistance for working Examples 3-5.  In particular, there is no information as to the blushing resistance for working Example 3, which does not contain ULTRANOX 6262 as an anti-blushing composition.  Therefore, the specification fails to provide adequate evidence or guidance showing that the recited blushing resistance after steam exposure at 260 ºF as recited in claim 1 (or at 251 ºF under the test criteria used in the specification) for 90 minutes can be obtained in the absence of ULTRANOX 6262.  
 	As discussed above, the disclosure as originally filed fails to provide any information as to the composition of ULTRANOX 6262, so the disclosure as originally filed fails to provide 60 ºF as recited in claim 1 (or at 251 ºF under the test criteria used in the specification) for 90 minutes using: (i) other types of anti-blushing compositions containing other phosphorus-containing compounds; or (ii) anti-blushing compositions which contain no phosphorus-containing compounds (claim 7).
 	In view of the above, the specification, while being enabling for PET/PBT blend films containing certain amounts of certain types of anti-blushing compositions comprising a phosphorus-containing compound, does not reasonably provide enablement for the entire recited compositional range of anti-blushing compositions.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 07/23/2020 have been withdrawn in view of the Claim Amendment filed 12/15/2020.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections of claims 1-9, 11-19, 21-23 under 35 U.S.C 103 based on ITOH ET AL ‘442 in the previous Office Action mailed 07/23/2020 have been withdrawn in view of the new grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (i.e., with respect to issues of new matter and scope of enablement) necessitated by the Claim Amendments filed 12/15/2020.  
 	However, the Examiner's withdrawal of these rejections does NOT constitute a concession as to the applicability or non-applicability of the previously cited prior art to the previously presented claims or to the claims as presently amended. When the outstanding issues of new matter and scope of enablement has been resolved, the rejections may be reinstated. 

Claims 10, 20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ITOH ET AL (US 2005/0118442),

	and in view of TANABE ET AL (US 2006/0116526).
 	ITOH ET AL ‘442 discloses a polyester film and metal sheets (e.g., steel, aluminum, etc.) laminated with said polyester film, wherein the polyester film comprises: 10-90 wt% of a high melting point polyester (A) (e.g., polyethylene terephthalate and copolymers thereof) with a melting point Tm of 240-265 ºC; 90-10 wt% of a low melting point crystalline polyester (B) (e.g., preferably polybutylene terephthalate (PBT), etc.) with a melting point of 215-235 ºC; an organic phosphorus compound capable of suppressing copolymerization between polyesters (A) and (B) during processing and thereby preventing whitening when the polyester film is subjected to elevated temperatures; and optionally a nucleating agent to further enhance resistance to whitening by regulating crystal size and crystallization rate; wherein the organic phosphorous compound (e.g., pentavalent phosphonates such as dimethyl methyl phosphonate; phosphinic acid compounds; phosphinate compounds; etc.) is not required to be one of the excluded phosphorus compounds recited in claims 1, 5.  The film compositions are capable of exhibiting two distinct melting points, wherein the high melting point TmH can be 250-254 ºC. The polyester film preferably has a reduced viscosity of 0.80 or more. The polyester film is useful for retort packaging, boil packaging, and/or direct lamination to metal sheets to produce polyester-laminated metal stock suitable for forming metal cans or containers intended for sterilization and/or retort treatment. (entire document, e.g., paragraph 0001-0002, 0004, 0011-0015, 0017-0018, 0022, 0024, 0026, 0028, 0030, 0032, 0035-0036, 0042-0046, 0049-0050, 0055, 0095, etc.; Table 2, etc.)  However, the reference does not specifically discuss the catalyst used to produce the PBT resin.

	TANABE ET AL discloses that it is well known in the art to utilize pentaerythritol diphosphonate compounds (including dialkyl pentaerythritol diphosphonate compounds) as crystallization nucleating agent for polymers. (paragraph 0001, etc.)
 	Regarding claims 10, 20, 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known copolymerization (i.e., transesterification)-suppressing phosphorus-containing compounds which are not explicitly excluded in claims 1, 5, 11, 15 in the films of ITOH ET AL ‘442 in order to produce polyester films resistant to whitening (i.e., blushing) when subjected to elevated temperatures (e.g., during steam sterilization, retorting, etc.).
 	Further regarding claim 10, one of ordinary skill in the art would have utilized commercially available PBT resins produced using known titanium-based catalysts as the PBT resin component for the films of ITOH ET AL ‘442 and/or utilized conventional titanium-based catalyst systems as suggested by ASAI ET AL to produce the PBT resin component for the films of ITOH ET AL ‘442.
	Further regarding claim 10, since ITOH ET AL ‘442 discloses polyester films with reduced viscosity values of at least 0.80, the Examiner has reason to believe that polyester films 
 	Further regarding claim 10, 24, one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known dialkyl pentaerythritol diphosphonate compounds into the ITOH ET AL ‘442 films as a crystallization nucleating agent as suggested by TANABE ET AL in order to reduce crystal size in the ITOH ET AL ‘442 films and thereby reduce whitening (i.e., blushing) when subjected to elevated temperatures (e.g., as experienced during steam sterilization and/or retorting).
 	Regarding claim 25, one of ordinary skill in the art would have utilized other known or commercially available pentavalent phosphonate compounds (e.g., pentaerythritol phosphonate, etc.) capable of functioning as a crystallization nucleating agent in order to reduce crystal size in the ITOH ET AL ‘442 films and thereby reduce whitening (i.e., blushing) when subjected to elevated temperatures (e.g., as experienced during steam sterilization and/or retorting).

Response to Arguments
Applicant’s arguments filed 12/15/2020 with respect to the rejections of claims 1-9, 11-19, 21-23 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (i.e., with respect to 
 	However, the Examiner makes NO concession as to the applicability or non-applicability of the previously cited prior art to the previously presented claims or to the claims as presently amended.  The Examiner reserves any discussion as the merits of the previously cited prior art references until the issues of new matter and scope of enablement has been resolved.
 	
Applicant's arguments filed 12/15/2020 and the MORITZ Declaration filed 10/03/2020 have been fully considered but they are not persuasive.
 	(A) With respect to the rejections of claims 10, 20, 24-25 under 35 U.S.C. 103, Applicant’s arguments and the MORITZ Declaration’s statements (i.e., that PET/PBT blend films having PET melting points of more than 241 ºC and degree of esterification between PET and PBT of less than 6.47 mol% provide unexpected results with respect to blushing resistance) are not persuasive because claims 10, 20, 24-25 do not require PET/PBT blend films with specific PET melting points and specific degrees of esterification.  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with claims 10, 20, 24-25 which are attributable solely to the use of the recited pentaerythritol phosphonate-type compounds.
 	(B) With respect to the rejections of claims 1-9, 11-19, 21-23 under 35 U.S.C. 103, as discussed above, Applicant’s arguments have been considered but are moot in view of the new grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (i.e., with respect to issues of new matter and scope of enablement) necessitated by the Claim Amendments filed 12/15/2020.
limited evidence of superior resistance to blushing, the showing provided by the Examples in the specification are not commensurate in scope with the present claims -- for example, but not limited to:
• the type of anti-blushing composition used;
• the amount of anti-blushing composition used;
• the amount of PET/PBT blend in the film as a whole;
• the presence of other components in the film as a whole;
etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
In the present instance, the lower limit on the PET melting point and the upper limit on degree of esterification between PET and PBT in claim 1 are derived from the Comparative Examples 1 and 8, which fail to exhibit the blushing resistance as recited in claim 1.  There is no objective evidence that the relied upon blushing resistance after steam exposure at 251 ºF for 90 minutes would be present in PET/PBT blend films with PET melting points of greater than 241 ºC but less than 244.5 ºC, as encompassed by claim 1.  Similarly, there is no objective evidence that the relied upon blushing resistance after steam exposure at 251 ºF for 90 minutes would be present in 
 	With respect to Example 3, since the specification fails to provide any information as to the blushing resistance of the film of Example 3 (the only working Example which does not contain ULTRANOX 6262), there is no objective evidence that the recited blushing resistance after steam exposure at 260 ºF for 90 minutes (or the relied upon blushing resistance after steam exposure at 251 ºF for 90 minutes) would be present in the absence of 0.1-0.5 wt% of ULTRANOX 6262.
	Furthermore, since the specification fails to provide any information as to the type of phosphorus-containing compounds contained in ULTRANOX 6262, the Examiner is unable to make an accurate determination with respect to the scope of the showing provided by the specification (with regard to the type of phosphorus-containing compound in the anti-blushing composition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KAWAHARA ET AL (US 2002/0102419) disclose polyester films containing phosphorus-containing compounds which reduce transesterification in blends of polyester resins.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 5, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787